Mr. Justice Scholfield delivered the opinion of the Court: This was an action of debt on a sheriff’s bond, to recover fees alleged to have been collected and retained by the Sheriff, in excess of the amount allowed him as his salary by the county board. The cause was heard and final judgment rendered, by the Circuit Court, at its February term, 1880. The appeal is taken directly to this court. The case involves no question that entitles it to be brought direct from the Circuit Court to this court. It is manifest, from the nature of the case, that it can not involve a franchise or a freehold; and no question is raised in argument or upon the errors assigned, in Avhich the validity of a statute or the construction of the constitution is involved. The act of 1879 (Laws of 1879, p. 222, § 88), it is true, provides that an additional class of cases may be brought directly from the Circuit Court to this court, namely: “All cases relating to the revenue, or in which the State is interested as a party or otherwise.” But this, we understand to intend cases for the collection of revenues—such as suits for taxes—and not every case which may, however remotely, affect the revenue—for this would embrace every suit in which a county, city, school district, etc., may be a party, since every such suit would, in some degree, affect the revenue. So, also, we understand the words, “in which the State is interested as a party or otherwise,” to mean a direct and substantial, as contradistinguished from a purely nominal interest. In that sense, the State has no interest whatever in this suit. The appeal should have been to the Appellate Court of the Fourth District. It will, therefore, be dismissed and appellants will be allowed to withdraw their record, abstracts and briefs. Appeal dismissed.